United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Addison, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-298
Issued: August 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2009 appellant filed a timely appeal from a May 28, 2009 decision of
the Office of Workers’ Compensation Programs that denied his request for reconsideration as it
was untimely filed and did not establish clear evidence of error. As there is no merit decision
within one year of the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the May 28, 2009 decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal his attorney asserts that the Office should have conducted a merit review and
considered medical reports of Dr. Michael Cilip, a Board-certified internist, dated July 27 and
August 15, 2005.
1

20 C.F.R. § 501.2(c).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated August 20, 2007, the
Board found that the Office properly denied appellant’s request for reconsideration on
November 29, 2006.2 On November 29, 2007 the Board denied his petition for reconsideration.3
On March 12, 2009 appellant, through counsel, requested reconsideration contending
clear evidence of error by the Office as it misplaced Dr. Cilip’s July 27 and August 15, 2006
reports, submitted with the August 1, 2006 reconsideration request. On July 27, 2005 Dr. Cilip
noted his progressing complaints of back and hip problems since 1998 and had stopped work on
October 1, 2004 due to back and foot pain. He provided physical examination findings, noting a
positive straight-leg raising test, worse on the left and subjective numbness over the lateral
aspect of the left foot. Dr. Cilip diagnosed chronic back pain, osteoarthritis of the knees and hips
with chronic pain and chronic plantar fasciitis with chronic foot pain and advised that appellant
was totally disabled from his previous work walking long distances and carrying or pushing a
heavy mailbag. In an August 15, 2005 report, Dr. Cilip opined that appellant’s back, hip and
foot problems were a direct result of his work duties of walking over 11 miles a day carrying a
load with the employing establishment.
By decision dated May 28, 2009, the Office denied appellant’s reconsideration request on
the grounds that it was untimely filed and he failed to establish clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.4 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 When an application for review is untimely,
the Office undertakes a limited review to determine whether the application presents clear
evidence that its final merit decision was in error.6 Office procedures state that the Office will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set forth
in section 10.607 of the Office regulations,7 if the claimant’s application for review shows “clear
2

Docket No. 07-937 (issued August 20, 2007).

3

On January 21, 2005 appellant, then a 52-year-old letter carrier, filed an occupational disease claim alleging that
his work duties caused hip pains. By decision dated August 24, 2005, the Office denied the claim. On August 1,
2006 through his attorney, he requested reconsideration. In a nonmerit November 29, 2006 decision, the Office
denied his request. On February 17, 2007 he filed an appeal with the Board and submitted reports dated July 27 and
August 15, 2005 from Dr. Cilip. In its August 20, 2007 decision, the Board noted that it could not consider this
evidence as its review of the case was limited to the evidence of record at the time the Office issued its final
decision.
4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

6

Cresenciano Martinez, 51 ECAB 322 (2000).

7

20 C.F.R. § 10.607.

2

evidence of error” on the part of the Office. In this regard, it will limit its focus to a review of
how the newly submitted evidence bears on the prior evidence of record.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough to merely show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office decision.9
Office procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that the Office
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.10 The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office.11
ANALYSIS
The Board finds that as, more than one year had elapsed from the date of issuance of the
most recent merit decision of August 24, 2005 appellant’s request for reconsideration on
March 12, 2009 was untimely filed.12 Consequently, he must demonstrate clear evidence of
error by the Office in denying his claim for disability compensation.13
The Board also finds that appellant failed to establish clear evidence that the August 24,
2005 decision of the Office was clear in error. The underlying merit issue was whether appellant
established that he had a medical condition causally related to his federal employment. In the
only merit decision in this case dated August 24, 2005 the Office denied appellant’s claim on the
grounds that he submitted insufficent medical evidence to support that he sustained an injury or
condition causally related to his federal employment. With appellant’s untimely reconsideration
request, he submitted new medical evidence. In July 27 and August 15, 2006 reports, Dr. Cilip,
8

Alberta Dukes, 56 ECAB 247 (2005).

9

Robert G. Burns, 57 ECAB 657 (2006).

10

James R. Mirra, 56 ECAB 738 (2005).

11

Nancy Marcano, 50 ECAB 110 (1998).

12

Supra note 5.

13

20 C.F.R. § 10.607(b).

3

an attending internist, noted appellant’s complaints of back and hip problems since 1998,
provided physical findings on examination and diagnosed chronic back pain, osteoarthritis of the
knees and hips with chronic pain and chronic plantar fasciitis with chronic foot pain. He found
that appellant was totally disabled from his previous work and opined that his back, hip and foot
problems were a direct result of his work duties of walking over 11 miles a day and carrying or
pushing a heavy mailbag.
Dr. Cilip generally described appellant’s employment duties as a letter carrier, offered
diagnoses and support for causal relationship. To the extent he supported causal relationship,
clear evidence of error is intended to represent a difficult standard. Even evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development is not clear
evidence of error and would not require reopening the case.14 The Board finds that Dr. Cilip’s
reports are not the type of positive, precise and explicit evidence, which manifests on its face that
the Office committed an error.15
The clear evidence of error is intended to represent a difficult standard and the medical
evidence provided here is not the type of positive, precise and explicit evidence, which
manifested on its face that the Office committed an error.16 As the evidence and argument
submitted are of insufficient probative value to shift the weight in favor of appellant and raise a
substantial question as to the correctness of the August 24, 2005 Office decision, appellant has
not established that the Office committed error by its August 24, 2005 decision.17 The Board,
therefore, finds that in accordance with its internal guidelines and with Board precedent, the
Office properly performed a limited review of the evidence and argument submitted by appellant
with his March 12, 2009 reconsideration request to ascertain whether it demonstrated clear
evidence of error in the August 24, 2005 decision and correctly determined that it did not and
thus denied appellant’s untimely request for a merit reconsideration on that basis.18 Appellant
argues that the medical reports had been submitted with his original reconsideration request. A
careful review of the report could not reveal such submission. It is incumbent upon appellant
consistent with his burden of proof, to ensure the record is complete.
CONCLUSION
The Board finds that, as appellant’s March 12, 2009 reconsideration request was not
timely filed and he failed to establish clear evidence of error, the Office properly denied a merit
review of his claim by its May 28, 2009 decision.

14

James R. Mirra, supra note 10.

15

D.O., 60 ECAB ____ (Docket No. 08-1057, issued June 23, 2009).

16

Id.

17

Nancy Marcano, supra note 11.

18

20 C.F.R. § 10.607(b); see D.G., 59 ECAB ____ (Docket No. 08-137, issued April 14, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

